                                                                           FILEt!
                   IN THE UNITED STATES DISTRICT COURT                       JUN O5 201S
                     FOR THE DISTRICT OF MONTANA                          Clerk, U.S District C,
                                                                             District Of Montana
                           GREAT FALLS DIVISION                                  Great F811s



 UNITED STATES OF AMERICA,                 CR 04-48-GF-BMM-JTJ

                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 CLINTON SCOTT SOOSA Y,

                 Defendant.


                                   I. Synopsis

      Defendant Clinton Scott Soosay (Soosay) has been accused of violating the

conditions of his supervised release. Soosay admitted all of the alleged violations.

Soosay's supervised release should be revoked. Soosay should be placed in

custody for 6 months, with no supervised release to follow.

                                    II. Status

      Soosay pleaded guilty to Possessing a Firearm During a Drug Trafficking

Crime on April 8, 2004. (Doc. 8). The Court sentenced Soosay to 120 months of

custody, followed by 5 years of supervised release. (Doc. 20). Soosay's current

term of supervised release began on May I 0, 2017. (Doc. 39 at 2).
       Petition

      The United States Probation Office filed a Petition on May 17, 2019,

requesting that the Court revoke Soosay's supervised release. (Doc. 39). The

Petition alleges that Soosay violated the conditions of his supervised release: 1) by

using a controlled substance on ten separate occasions; and 2) by consuming

alcohol. United States District Judge Brian Morris issued a warrant for Soosay's

arrest on May 17, 2019. (Doc. 40).

      Initial appearance

      Soosay appeared before the undersigned for his initial appearance on

June 5, 2019. Soosay was represented by counsel. Soosay stated that he had read

the petition and that he understood the allegations. Soosay waived his right to a

preliminary hearing. The parties consented to proceed with the revocation hearing

before the undersigned.

      Revocation hearing

      The Court conducted a joint revocation hearing in this case and in Cause

CR 03-143-GF-BMM on June 5, 2019. Soosay admitted that he had violated the

conditions of his supervised release: 1) by using controlled substances; and 2) by

consuming alcohol. The violations are serious and warrant revocation of Soosay's

supervised release.

                                         2
       Soosay's violations are Grade C violations. Soosay's criminal history

category is III. Soosay's underlying offense in this case is a Class A felony.

Soosay's underlying offense in Cause CR 03-143-GF-BMM is a Class C felony.

Soosay could be incarcerated for up to 60 months. He could be ordered to remain

on supervised release for up to 60 months, less any custody time imposed. The

United States Sentencing Guidelines call for a term of custody of 5 to 11 months

in this case, and a term of custody of 5 to 11 months in Cause CR 03-143-GF-

BMM.

                                   III. Analysis

      Soosay's supervised release should be revoked. Soosay should be

incarcerated for 6 months, with no supervised release to follow. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Soosay that the above sentence would be recommended

to Judge Morris. The Court also informed Soosay of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Soosay that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and

what, if any, sanction to impose. Soosay stated that he wished to waive his right

                                             3
to object to these Findings and Recommendations, and that he wished to waive his

right to allocute before Judge Morris.

The Court FINDS:

      That Clinton Scott Soosay violated the conditions of his supervised release
      by using controlled substances, and by consuming alcohol.

The Court RECOMMENDS:

      That the District Court revoke Soosay's supervised release and commit
      Soosay to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 6 months, with no supervised release to follow. The
      sentence imposed in this case should run concurrent with the sentence
      imposed in Cause CR 03-143-GF-BMM.


      NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A United States district judge will make

a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure

to timely file written objections may bar a de novo determination by the district




                                         4
judge, and may waive the right to appear and allocute before a district judge.

      DATED this 5th day of June, 2019.




                                          5
